Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 6/21/22.  Claims 1, 10-11, 20 and 21 have been amended. Claims 1-21 are pending.
2.	Applicants' arguments filed 6/21/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 7-9, 11-14, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of AXELROD et al (WO 2006049924 A2 hereinafter, “AXELROD”).
8.	With respect to claim 1,
	Graham discloses a method of searching a database, the method comprising:
evaluating a set of digital media corresponding to activity by a requestor device, wherein the digital media in the set are evaluated to identify one or more associated user accounts;
generating a display for the requestor device, the display including the set of digital media corresponding to the activity by the requestor device and one or more selectable criteria associated with the set of digital media;
receiving a follow request associated with a search criterion from the requestor device, the search criterion selected from among the selectable criteria in the generated display;
saving the query command in memory, wherein query command is stored in association with the requestor device; and
generating a feed for the requestor device based on the saved query command, wherein the feed includes a chronological list of digital media associated with the saved query command, wherein the chronological list is dynamically updated to include new digital media that match the saved query command when the matching new digital media is uploaded to the associated location within the database (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0049], [0052], [0065] – [0074] and Fig. 3 e.g. [0028] Each user of the social networking system 130 is associated with a user profile, which is stored in the user profile database 131.  [0029] The user profile database 131 may also store content items associated with the user profile, such as images, photos, text, and multimedia content, such as videos or audio files.  A user profile in the user profile database 131 may also maintain references to actions by the corresponding user performed on content items and stored in the action log 133.  These pages may be associated with a news source, a business, a product, a brand, a celebrity, an entertainment figure or source, a group or organization, a sports team, or a topic of interest.  In some embodiments, the user profile page is associated with one or more preferred news sources in which a corresponding user has expressed an interest. [0044] Examples of filters criteria include: a news source, a user, characteristics of the users associated with the news stories (e.g., users connected to the viewing user) a keyword, a topic, content, or any other suitable criteria.  The filtering module 210 may also filter news stories based on a combination of factors described herein and/or additional factors. [0045] The filtering module 210 may request information about the interests of the viewing user associated with the user profile stored in the user profile database 131 or analyze actions associated with the user by the action log 133 to identify one or more news sources in which the viewing user has an interest. [0049] In another embodiment, the text of the news story or the news content is associated with key words or topics designated by the author or publisher of the story (e.g., key words or topics that are used for searching purposes).  These key words may be stored in the source code or otherwise associated with the text of the news story. [0064] In some embodiments, the recommendation tool 260 presents one or more additional news source to the viewing user as a question or message in a separate interface of the social networking system 130.  The recommendation tool 260 may send the recommendation using any suitable communication channel, such as a notification message, a text message, or another suitable communication medium in the social networking system 130.  If the viewing user accepts a recommended news source, a user profile of the viewing user is updated to include the recommended news source. [0065] FIG. 3 shows an example of a news feed page 300 presented by the social networking system 130 displaying news.  In other embodiments, the news stories are displayed on a separate news story page including news stories without other types of content.  As shown in FIG. 3, the news feed page 300 includes a news feed 301 presenting a plurality of news stories 302a, 302b, 302c associated with other users connected to a viewing user ("Carrie Bradshaw") of the social networking system 130.  [0066] The news story 302a includes a link 304 to news content presented by a news source external to the social networking system 130.  In the example of FIG. 3, the news story 302a also includes a description 305 of the news content and an image 306 associated with the news content. [0067] Filter criteria 313 may be presented by the news feed page 300, allowing the viewing user to modify the displayed news stories 302a, 302b, 302c.  For example, selecting an "All News Stories" filter criteria 313 displays news stories within a threshold time from the current time associated with users connected to the viewing user and users not connected to the viewing user.  In one embodiment, news stories associated with users not associated with the viewing user are displayed in an order based on the popularity of the news stories, the popularity of the topics associated with the news stories, or based on any other suitable attribute.  Selecting a "News Posted by Friends" filter criteria 313 limits the displayed news stories 302a, 302b, 302c to those associated with users connected to the viewing user, as shown by the news feed 301.  Selecting a "News by Source" filter, which filters news stories to limit presentation of news stories to those associated with a selected news source.  [0068] In the example of FIG. 3, the news stories 302a, 302b, 302c are displayed in chronological order based on the date and time that the news stories 302a, 302b, 302c were generated or received.  For example, the posts displayed at the top of the news feed 301 were generated more recently (e.g., 2 minutes ago) than posts lower in the news feed 301. [0069] A recommendation box 315 may be displayed via the news feed page 300.  The recommendation box 315 includes a recommendation for an additional news source for the viewing user.  In this example, the recommendation box 315 provides a question prompting the viewing user to associate an additional news source with the viewing user's user profile.  Accepting the presented additional news source adds the additional news source to the viewing user's user profile.  [0070] FIG. 4 is another example of a news feed page 400 displaying news stories via the social networking system 130.  In the example of FIG. 4, a pull down menu 401 including various view filtering criteria is presented to the viewing user.  The pull-down menu 401 includes various options for types of filtering options 402, and selecting a type of filtering option 402 presents an additional pull-down menu 403 for specifying a value for the selected type of filtering option 402.  In FIG. 4, the viewing user selects a type of filtering option 402 to filter the news stories by news source, prompting the viewing user to select a news source from the additional pull-down menu 403 [0072] News stories stored by the social networking system 130 are retrieved and filtered 503 by the filtering module 210 based on one or more filter criteria, as further described above.  Each news story is associated with a user of the social networking system and includes a link to news content maintained by a news source external to the social networking system 130.  For example, the news stories are filtered 503 to identify news stories associated with users connected to the viewing user or to identify news stories associated with a specified news source.  As other examples, the news stories may also be filtered 503 by one or more key words, content types, or tags associated specified by the viewing user or associated with a news story with which the viewing user has previously interacted, as described above in conjunction with FIG. 2 [as
evaluating a set of digital media (e.g. news feed) corresponding to activity (e.g. viewing) by a requestor device (e.g. user device in Figs. 1 & 3), wherein the digital media in the set are evaluated to identify one or more associated user accounts (e.g. user profile);
generating a display (e.g. Figs. 3-4) for the requestor device, the display including the set of digital media (e.g. news feed) corresponding to the activity by the requestor device and one or more selectable criteria (e.g. criteria - the user profile page is associated with one or more preferred news sources in which a corresponding user has expressed an interest … filters criteria include: a news source) associated with the set of digital media;
receiving a follow request associated with a search criterion (e.g. criteria - the user profile page is associated with one or more preferred news sources in which a corresponding user has expressed an interest … filters criteria include: a news source) from the requestor device, the search criterion selected from among the selectable criteria in the generated display (e.g. Figs. 3-4);
saving (e.g. stored) the query command (e.g. filter with key words or topics – for searching purpose) in memory, wherein query command (e.g. filter with key words or topics – for searching purpose) is stored in association with the requestor device (e.g. user device in Figs. 1 & 3); and
generating a feed (e.g. news feed) for the requestor device based on the saved query command, wherein the feed includes a chronological list (e.g. chronological order) of digital media associated with the saved query command, wherein the chronological list is dynamically updated (e.g. more recently) to include new digital media that match the saved query command (e.g. filter with key words or topics – for searching purpose) when the matching new digital media is uploaded to the associated location within the database (e.g. social network system 130 - news source database 135)]).
Although Graham substantially teaches the claimed invention, Graham does not explicitly indicate translating the follow request into a query command based on one or more paths associated with the identified user accounts and one or more paths associated with the selected search criterion.
AXELROD teaches the limitations by stating translating the follow request into a query command based on one or more paths associated with the identified user accounts and one or more paths associated with the selected search criterion (AXELROD [0040, [0051], [0066] – [0067] and Fig. 12 e.g. [0040] Qube schemas describe what the objects look like and support search capabilities. [0051] Edit forms provide viewing or editing of Qube data. Search forms respond to dynamic search criteria. [0066] Returning to the map editor window 1230, the map shown includes three data sources, represented as business data encapsulation objects, which include physical mappings to physical data sources. The icons for the business data encapsulation objects 1231, 1232 represent a logical view of the data that is consistent, regardless of the disparate data sources underlying the business data encapsulation objects. The map 1230 also includes two data match rules 1233 that merge data from two or more sources, in this case, providing a month-to-date five-day trend and a current trend. Data from the business data encapsulation objects and/or the match functions is conveyed by the argument pipe 1236 to down-stream functions 1234, 1235. The downstream functions, Mapping, FXGain, SLO GainLoss and Control, transform selected data. The Mapping Function 1234 transforms merged data after the Current Trend Match to fit the format of a Qube being used by this application. Output available at the end of the event pipe 1237 comes from Control and reflects the results of upstream processes. In this case, Control 1235 is a process that modifies the data slightly so that it is presented in a desired format. An inspector may be provided to view the output available from Control 1235, at the end of the event pipe 1237. [0067] The SQL editor window 1280 is a builder-layer tool that addresses details of the currently selected data source 1231. In the SQL editor window 1280, details of the physical data source include name 1282, driver 1284, URL 1285, user name for accessing the physical data source l286 and password associated with the user name. In this context, physical data source refers to an external data source with particular interface and driver requirements. "Physical" distinguishes data controlled by the system from data and external to the system. An SQL statement used to access the physical data source and retrieve the desired data 1283 appears in a separate pane of the window [as translating (e.g. transform) the follow request (e.g. search) into a query command (e.g. SQL) based on one or more paths (e.g. URL, path in Fig. 12) associated with the identified user accounts (e.g. user name) and one or more paths (e.g. URL, path in Fig. 12) associated with the selected search criterion (e.g. search criteria)]. Additional SQL statement tools 1288 appear as appropriate. Selecting a test button 1287, which produces test results in a window 1289, can test operation the SQL statement. Immediate access to the test button).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Graham and AXELROD, to allow a user readily identify news stories of interest to the user (Graham [0003]).
9.	With respect to claim 2,
	Graham further discloses wherein evaluating the set of digital media corresponding to the activity by the requestor device includes identifying one or more inputs received from the requestor device associated with the set of digital media stored in the database (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. filter).
10.	With respect to claim 3,
	Graham further discloses wherein the one or more inputs include a selection of at least one of a tag (Graham [0053] and Fig. 3 e.g. metatag), a digital media folder, a user account (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. profile), or metadata (Graham [0053] and Fig. 3 e.g. metadata) associated with the set of digital media.
11.	With respect to claim 4,
	Graham further discloses wherein evaluating the set of digital media includes querying the database based on a combination of the one or more inputs, wherein each subsequent input in the combination confine (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. filter) a query result corresponding to one or more prior inputs in the combination (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052] – [0053], [0065] – [0074] and Fig. 3 e.g. profile; metatag; metadata).
12.	With respect to claim 7,
	Graham further discloses wherein the one or more selectable criteria associated with the set of digital media includes a tag, a digital media folder, a user account, or metadata associated with the displayed digital media (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052] – [0053], [0065] – [0074] and Fig. 3 e.g. profile; metatag; metadata).
13.	With respect to claim 8,
	Graham further discloses maintaining a viewing history in memory, wherein the viewing history includes each digital media viewed by the requestor device in the feed (Graham [0033], [0054] and Fig. 3 e.g. [0033] including web page viewing histories. [0054] The filtering module 210 may use a combination of one or more of the filtering criteria described above to filter news stories for a viewing user.  For example, the filtering module 210 may use any suitable combination of the viewing user's interests, historical data about tags or keywords in viewed news stories, and historical data about a viewing user's interactions with one or more news sources to filter news stories).
13.	With respect to claim 9,
	Graham further discloses updating the feed to include an identifier of the digital media, wherein the identifier is based on the maintained viewing history (Graham [0033], [0054] and Fig. 3 e.g. [0033] including web page viewing histories. [0054] The filtering module 210 may use a combination of one or more of the filtering criteria described above to filter news stories for a viewing user.  For example, the filtering module 210 may use any suitable combination of the viewing user's interests, historical data about tags or keywords in viewed news stories, and historical data about a viewing user's interactions with one or more news sources to filter news stories).
14.	Claims 11-14 and 17-19 are same as claims 1-4 and 7-9 and are rejected for the same reasons as applied hereinabove.
15.	Claim 21 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

16.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of AXELROD, and further in view of Nicholas.
17.	With respect to claim 5,
Although Graham and AXELROD combination substantially teaches the claimed invention, they do not explicitly indicate wherein evaluating the set of digital media further includes identifying one or more digital media folders associated with the one or more user accounts.
Nicholas teaches the limitations by stating wherein evaluating the set of digital media further includes identifying one or more digital media folders associated with the one or more user accounts (Nicholas [0246], [0339] e.g. folder).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Graham, AXELROD and Nicholas, to to allow a user readily identify news stories of interest to the user (Graham [0003]).
18.	With respect to claim 6,
	Nicholas further discloses generating the display for the requestor device includes generating a list of the one of more digital media folders (Nicholas [0274] and Fig. 44 e.g. Fig. 44).
19.	Claims 15-16 are same as claims 5-6 and are rejected for the same reasons as applied hereinabove.

20.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of AXELROD, and further in view of Lee-Goldman.
21.	With respect to claim 10,
Although Graham and AXELROD combination substantially teaches the claimed invention, they do not explicitly indicate receiving an input to remove the query command from memory, wherein the feed is dynamically updated to exclude the digital media associated with the removed query command.
Lee-Goldman teaches the limitations by stating receiving an input to remove the query command from memory, wherein the feed is dynamically updated to exclude the digital media associated with the removed query command (Lee-Goldman [0045], [0054] e.g. [0045] FIG. 4 illustrates an example social-network user interface with search results.  In particular, FIG. 4 illustrates a page 400 for a post 404 made by a user, named Rhonda, of the online social network.  A news feed 402 may be presented to a user on a display of a computer system by an application such as a web browser. [0054] In particular embodiments, as an alternative to using the typeahead search engine, the structured search query may be generated by searching the unstructured text of the post for words or phrases that refer to categories or locations, in which case the category "pizza" and the location "Palo Alto" may be identified in the text.  The structured (second) search query may then be constructed using a template of the form "category=X and location=Y".  Substituting "pizza" for X and "Palo Alto" for Y, the template may be transformed to the query "category=pizza and location=Palo Alto".  In this way, text that requests a recommendation for an entity having a particular category, and associated with a location such as a city, may be identified and converted to a structured query using particular rules and templates.  The rule and template technique therefore provides an alternative to invoking the typeahead search engine for text that meets the criteria of the defined rules and templates.  For the text of the post 404, the structured queries produced by the typeahead search engine (Pizza Places in Palo Alto, Calif.) and the rule-template technique (category=pizza and location=Palo Alto) both produce the search results "Angelo's Palo Alto" 408 and "Mama Santa's Pizza" 410, which are displayed in the search results panel 406.  The structured queries generated by the two techniques described above do not necessarily both produce the same search results for other input queries.  The search results identify entities that may be answers to the user's request for recommendations.  The search results correspond to social graph entities that referred to herein as second entities and have associated entity names.  The search results panel 406 may also include a selectable link 412 with a label such "More results .  . . " that a user may select to display additional search results, and a selectable link 414 with a label such as "Refine search" that a user may select to add and/or remove search criteria to/from the structured query).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Graham, AXELROD and Lee-Goldman, to allow a user readily identify news stories of interest to the user (Graham [0003]).
22.	Claim 20 is same as claim 10 and is rejected for the same reasons as applied hereinabove.

Response to Argument
23.	Applicant’s remarks and arguments presented on 6/21/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.
	Further, In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a path for the folder" or II a path for a metadata item") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 1, 2022